IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

WYE OAK TECHNOLOGY, INC.,                    )


                       Plaintiff,           )


               v.                           )       No. l:09cv793(AJT/JFA)


REPUBLIC OF IRAQ                            )


                       Defendant.           )



                                            ORDER


       Upon consideration of Defendant's Motion to Dismiss (Doc. No. 19), the memoranda and


exhibits in support thereof, including Defendant's Supplemental Filing in Support of Motion to


Dismiss and Rule 44.1 Notice (Doc. No. 29), the opposition thereto, and the argument of counsel


at the hearing held on June 22, 2010, and for the reasons set forth in the accompanying


Memorandum Opinion, it is hereby

       ORDERED that Defendant's Motion to Dismiss (Doc. No. 19) be, and the same hereby


is, DENIED; and it is further


       ORDERED that this case be, and the same hereby is, TRANSFERRED to the United


States District Court for the District of Columbia pursuant to 28 U.S.C. § 1391(f)(4).

       The Clerk is directed to forward copies of this Order and accompanying Memorandum

Opinion to all counsel of record.




                                             Anthony J. Trenga
                                             United States District Judge
Alexandria, Virginia
June 29,2010